OFFICE OF THE ATTORNEY GENERAL

                        State of California


                       JOHN K. VAN DE KAMP

                         Attorney General


             ______________________________________

            OPINION             :

                                :        No. 89-602

               of               :

                                :        JANUARY 11, 1990

      JOHN K. VAN DE KAMP       :

        Attorney General        :

                                :

       RONALD M. WEISKOPF       :

    Deputy Attorney General     :

                                :

___________________________________________________________________

          THE HONORABLE ROBERT G. BEVERLY, MEMBER OF THE CALIFORNIA

SENATE, has requested an opinion on the following question:


          Does a California city have the authority to prohibit the

parking of particular categories of vehicles, such as recreational

vehicles or motor vehicles which exceed a specified length or

width, on its residential streets during all or certain hours of

the day?


                            CONCLUSION


          A California city has no authority to prohibit the

parking of particular categories of vehicles on its residential

streets during all or certain hours of the day, with the exception

of commercial vehicles having a manufacturer's gross vehicle weight

rating of 10,000 pounds or more.


                             ANALYSIS


          This opinion addresses the question of whether a

California city may adopt an ordinance to prohibit the general

parking of particular classes of vehicles on its residential

streets. For example, we are asked whether a city might enact an

ordinance to specifically prohibit the parking on residential

streets of oversized vehicles, or the parking of recreational

vehicles.1 We will see that the authority for a city to adopt such


      1
       The question asked does not define the term "recreational

vehicle" and the term is not defined in the Vehicle Code. However,

the term does have a customary meaning in the industry and among

                                1.                            89-602
an ordinance must be found in the specifics of the Vehicle Code,

and on examining its provisions we will conclude that with the

exception of being able to prohibit the parking of certain

commercial vehicles in residential areas, a city is without

authority to particularize other types of vehicles, as by size, or

kind, or use, in order to similarly prohibit their parking.


          Section 7 of article XI of the California Constitution

provides that a city "may make and enforce within its limits all

local, police, sanitary, and other ordinances and regulations not

in conflict with general laws." (Cal. Const, art. XI, § 7.) This

authority is often referred to as the "police power" (70

Ops.Cal.Atty.Gen. 210, 211 (1987)), and an ordinance adopted under

it would be presumed to be valid as long as it did not conflict

with general, i.e., state law. (Cf., Freeman v. Contra Costa

County Water District (1971) 18 Cal. App. 3d 404, 408; Stanislaus Co.

etc. Assn. v. Stanislaus (1937) 8 Cal. 2d 378, 383, 384.) 


          But if a city ordinance adopted under the "police power"

does conflict with state law it would be void. ( People ex rel.

Deukmejian v. County of Mendocino (1984) 36 Cal. 3d 476, 484; 72

Ops.Cal.Atty.Gen. 180, 182 (1989).)       Our Supreme Court has

summarized the notion of conflict:


          "`"As defined by the cases the constitutional phrase

     `conflict with general laws' ... may arise in several

     different ways. It may grow out of the exact language of

     the state and municipal laws [citations] or from a local

     attempt `to impose additional requirements in a field

     that is preempted by general law' [citations] or from the

     state's adoption of `a general scheme for the regulation

     of a particular subject' [citations]."'" (Baron v. City

     of Los Angeles (1970) 2 Cal. 3d 535, 541 [emphasis added];

     see also People ex rel Deukmejian v. County of Mendocino,

     supra, at 484-485; Lancaster v. Municipal Court (1972) 6
Cal. 3d 805, 806, 808; 58 Ops.Cal.Atty.Gen. 519, 521-523,

     529 (1975); 58 Ops.Cal.Atty.Gen. 13, 14, supra.)


          "Conflict" with state law can thus arise in many ways,

and as pertinent herein, one of them occurs when the state has

enacted a comprehensive legislative scheme intended for uniform

application throughout the state and has indicated an intention to

preempt local regulation in the area. The Vehicle Code is such an

enactment and in fact contains its own preemption rule, found in



RV-users, where it normally includes vehicles which are self-

propelled or towed and which are designed to be slept in. Thus

"recreational vehicle" would include such vehicles as travel

trailers, van campers, truck campers, coaches, and motorhomes,

although taken on its face the term is broad enough to include any

vehicle used for "recreation." 

                                2.                            89-602

its section 21.2 ( Rumford v. City of Berkeley (1982) 31 Cal. 3d
545, 551; County of Los Angeles v. City of Alhambra (1980) 27
Cal. 3d 184, 189; Pipoly v. Benson (1942) 20 Cal. 2d 366, 371; City

of Lafayette v. County of Contra Costa (1979) 91 Cal. App. 3d 749,

755, 756; Mervynne v. Acker (1961) 189 Cal. App. 2d 558, 561-562; 68

Ops.Cal.Atty.Gen. 101, 102 (1985); 64 Ops.Cal.Atty.Gen. 707, 709­
710 (1981); 55 Ops.Cal.Atty.Gen. 178, 179 (1972).) In that section

the State has expressed its plenary power and its preemption of the

entire field of traffic regulation and control. (Rumford v. City

of Berkeley, supra, [the entire field of traffic control]; City of

Lafayette v. County of Contra Costa , supra, at 755 [the area of

motor vehicle traffic control]; 64 Ops.Cal.Atty.Gen. 707, 709,

supra [the area of motor vehicle traffic regulation and control].)


          Section 21 provides as follows:


          "Except as otherwise expressly provided, the

     provisions of this code are applicable and uniform

     throughout   the  state   and   in   all  counties   and

     municipalities therein, and no local authority shall

     enact or enforce any ordinance on the matters covered by

     this code unless expressly authorized therein."


Thus, "a city may regulate traffic on its public streets only to

the extent it is so expressly authorized in the Vehicle Code" (68

Ops.Cal.Atty.Gen. 101, 102, supra; fn. omitted), and unless it has

been so expressly authorized, it "has no authority over vehicular

traffic control. [Citations.]" ( Rumford v. City of Berkeley,

supra, 31 Cal.3d at 550.) What this means is that "a [c]ity does

not have a `very wide discretion' under the police power in

legislating in the field covered by the Vehicle Code. Instead it

has no police power in that area at all, `unless expressly

authorized' [therein] by the Legislature." (City of Lafayette v.

County of Contra Costa , supra, 91 Cal. App. 3d at 749; emphases

original.)


          The regulation of parking on public streets is an adjunct

to the control and regulation of vehicular traffic, and that field

too is now preempted by state law. (County of Los Angeles v. City

of Alhambra, supra, 27 Cal. 3d 184, 192-193; Siegel v. City of

Oakland (1978) 79 Cal. App. 3d 351, 357, 358; Mervynne v. Acker,

supra, 189 Cal.App.2d at 561; Bentley v. Chapman (1952) 113
Cal. App. 2d 1, 3; 64 Ops.Cal.Atty.Gen. 707, 710, supra.) 


          It was not always so. Prior to 1935, the Vehicle Code

prohibited local authorities from enacting ordinances which in any


    2
     Further references to sections of the Vehicle Code will be by

section number only, and unidentified section references herein

should be understood to be to that Code unless context dictates

otherwise. 

                                3.                            89-602

way conflicted with its provisions (see e.g., Veh. Code [1919], §

22(d); Stats. 1919, ch. 147, p. 223, § 13), but since the Code did

not address "the method or manner of parking vehicles on the

streets of cities or towns" (cf., Flynn v. Blesdoe Co. (1928) 92
Cal. App. 145, 152), it was held that "no conflict [was] created by

a city ordinance regulating the same." (Ibid.) With the enactment

of the Vehicle Code of 1935 (Stats. 1935, ch. 27, p. 93), "the

Legislature determined to ... preempt the field of local

legislation in the area of motor vehicle traffic control." (City

of Lafayette v. County of Contra Costa, supra, 91 Cal.App.3d at

755.) Section 458 of that Code provided:


          "The provisions of this division [i.e., division 11

     entitled "Traffic Laws"] are applicable and uniform

     throughout   the  State   and   in   all   counties   and

     municipalities therein and no local authority shall enact

     or enforce any ordinance on the matters covered by this

     division unless expressly authorized herein." (Stats.

     1935, ch. 27, p. 164.)


But an undefined authority for local authorities to enact some

local parking regulations was found in section 472 of the Code, and

under it it was held that "local authorities [were] ... authorized

to enact special rules and regulations dealing with parking of

vehicles." (Pipoly v. Benson (1942) 20 Cal. 2d 366, 373.)3


           In 1953, however, the Legislature added former section

459.8 to the Vehicle Code to provide a specific, and as we shall

see a limited, grant of authority for local authorities to regulate

parking.    (Stats. 1953, ch. 709, p. 1979, § 2.)      The section

provided:


          "The provisions of this division shall not prevent

     local authorities, by ordinance or resolution, from

     prohibiting the parking or standing of vehicles on

     certain streets or highways, or portions thereof, at all


     3
      Section 472 of the Vehicle Code of 1935 provided:


          "Curb Markings to Indicate Parking Regulations.

     Whenever   local   authorities   enact   local   parking

     regulations and indicate them by the use of paint upon

     curbs, the following colors only shall be used and such

     colors indicate as follows: [red = no stopping; yellow =

     stopping only to unload passengers or freight; white =

     stopping only for loading or unloading of passengers;

     green = time limit parking, as may be specified by local

     ordinance.] [¶]Regulations indicated as above provided

     shall be effective upon such days and during such hours

     or times as may be prescribed by local ordinance."

     (Stats. 1935, ch. 27, p. 169.)

                                4.                            89-602

     or certain hours of the day."   (Stats. 1953, ch. 709, §

     2, supra.)


           The Legislature recodified the Vehicle Code in 1959, and

upon that recodification, "preempted the entire field covered by

[it] by substituting in place of section 458 the new section

21...." (City of Lafayette v. County of Contra Costa, supra, 91

Cal.App.3d at 755.)      As quoted above, it only permits local

authorities to enact ordinances on matters covered by the Code only

to the extent "expressly authorized therein." (Veh. Code, § 21,

supra.) Thus, to answer the question whether a city may prohibit

certain classes of vehicles from parking on residential streets,

under section 21 of the Vehicle Code we must look to its other

provisions to see the extent to which the Legislature has expressly

permitted local authorities to regulate parking. (Cf., Rumford v.

City of Berkeley, supra, 31 Cal.3d at 550; City of Lafayette v.

County of Contra Costa, supra, at 756; 67 Ops.Cal.Atty.Gen. 1, 4

(1984).)4


          In several sections of chapter 9 (§ 22500 et seq.) of

division 11 of the Code, the Legislature has permitted local

authorities, such as cities, to adopt ordinances to regulate

parking within their jurisdiction in various situations.5 Most of


        4
      It should be noted that the regulation of vehicular use of

the public roads and highways by whatever means is outside the

"municipal affairs" constitutional grant of authority to chartered

cities, by which they are given power superior to that of the

Legislature to legislate on matters of "municipal" concern.

(Rumford v. City of Berkeley, supra, 31 Cal.3d at 550 fn. 3; 68

Ops.Cal.Atty.Gen. 101, 102 fn. 2, supra; 67 Ops.Cal.Atty.Gen. 1, 4,

supra; cf., Cal.Const., art. XI, § 5; 72 Ops.Cal.Atty.Gen. 180, 182

fn. 4, supra.) The regulation of parking is also not a "municipal

affair" in the sense of giving a chartered municipality control of

the matter in derogation of the power of the state. (County of Los

Angeles v. City of Alhambra, supra, 27 Cal.3d at 193; Siegel v.

City of Oakland, supra, 79 Cal.App.3d at 357; Mervynne v. Acker,

supra, 189 Cal.App.2d at 561-562, 564-565.)

    5
      A "local authority" is defined to mean "the legislative body

of every county or municipality having authority to adopt local

police regulations." (§ 385.) The terms "park" or "parking" are

defined to mean "the standing of a vehicle, whether occupied or

not, otherwise than temporarily for the purpose and while actually

engaged in loading or unloading merchandise or passengers." (§

463; see also, Fleming v. Flick (1934) 140 Cal. App. 14, 30 ["...the

term park ... [means] in substance, the voluntary act of leaving a

car on the main-traveled portion of the highway when not in use.

It means something more than a mere temporary or momentary stoppage

on   the   road   for   a   necessary    purpose."];   accord,   64

Ops.Cal.Atty.Gen. 29, 34 & 34 fn. 4 (1981); 62 Ops.Cal.Atty.Gen. 4

                                5.                            89-602
the sections conferring that authority involve the adoption of

ordinances to address specific parking situations that are not

directly relevant because they do not involve the imposition of a

general restriction on parking in residential areas. 6 But two of

the sections of the chapter require analysis. 


          Section 22507, which derives from the aforementioned

section 459.8 that was added to the Vehicle Code of 1935 in 1953,

permits local authorities to adopt ordinances to prohibit or

otherwise restrict parking "on certain streets or highways, or

portions thereof, during all or certain hours of the day." And

section 22507.5 permits them to adopt ordinances prohibiting or

restricting the parking of vehicles on certain streets or highways

or portions thereof, between the hours of 2 a.m. and 6 a.m., and

ordinances to "prohibit or restrict the parking or standing, on any

street, or portion thereof, in a residential district, of

commercial vehicles having a manufacturer's gross vehicle weight

rating of 10,000 pounds or more."7 It is upon these sections that



(1979).)

        6
      (See e.g., §§ 22503.5 [ordinances providing special parking

regulations for two-wheeled or three-wheeled motor vehicles]; 22506

[ordinances prohibiting or restricting parking of vehicles on a

state highway within the jurisdiction]; 22507.6 [ordinances

prohibiting or restricting parking on designated streets or

highways for the purpose of street cleaning]; 22508 [ordinances

establishing parking meter zones and white-lined designated parking

spaces within which a vehicle must park]; 22509 [ordinances

requiring the blocking of wheels when vehicles are on hills in

business or residential districts]; 22510 [ordinances prohibiting

parking on highways, the width of which is restricted after snow

clearance]; 22511.7 and 22511.8 [ordinances designating special

parking for disabled persons and disabled veterans]; 22512

[ordinances reducing the state's 15 foot prohibited parking

distance from a fire hydrant]; 22519 [ordinances regulating,

prohibiting or restricting parking of vehicles in any offstreet

parking facility which the locality owns or operates].)

    7
     A "commercial vehicle" is "a vehicle of a type required to be

registered under the [Vehicle Code] used or maintained for the

transportation of persons for hire, compensation, or profit or

designated, used, or maintained primarily for the transportation of

property.   (§ 260, subd. (a).)    It does not include a "vanpool

vehicle." (Id., subd. (c); cf., § 668.) 


     The "manufacturer's gross vehicle weight rating" is "the

weight in pounds of the chassis of a truck or truck tractor with

lubricants, radiator full of water, full fuel tank or tanks plus

the weights of the cab or driver's compartment, body, special

chassis and body equipment and pay load as authorized by the

                                6.                            89-602
a city would have to rely for authority to adopt the type of

ordinance contemplated in the question.


          A.   Section 22507.


          We turn first to section 22507. It is the older of the

two sections and the one which gives local agencies the most

general authority to control parking. The section presently reads

as follows:


          "Local authorities may, by ordinance or resolution,

     prohibit or restrict the stopping, parking, or standing

     of vehicles, including, but not limited to, vehicles

     which are six feet or more in height (including any load

     thereon) within 100 feet of any intersection, on certain

     streets or highways, or portions thereof, during all or

     certain hours of the day. The ordinance or resolution

     may include a designation of certain streets upon which

     preferential parking privileges are given to residents

     and merchants adjacent to the streets for their use and

     the use of their guests, under which the residents and

     merchants may be issued a permit or permits which exempt

     them from the prohibition or restriction of the ordinance

     or resolution. With the exception of alleys, no such

     ordinance or resolution shall apply until signs or

     markings giving adequate notice thereof have been placed.

     A local ordinance or resolution adopted pursuant to this

     section may contain provisions which are reasonable and

     necessary to ensure the effectiveness of a preferential

     parking program." (Emphasis added.)


          Section 22507 contains four parts: (i) a general grant

of authority to permit local authorities to prohibit parking on

certain streets and highways at all or certain hours of the day;

(ii) the specific inclusion of an authority to permit them to

prohibit or restrict the parking of vehicles over six feet in

height within 100 feet of an intersection; (iii) a grant of

authority for them to designate certain streets upon which

preferential parking privileges would be given to residents and

merchants; and (iv) a requirement that signs be posted to give

notice of any parking restriction imposed under the section. We

turn our attention to the first two of these components to

determine whether local authorities can prohibit the parking of

particular types of vehicles in residential areas.8 This will take



chassis manufacturer."   (§ 390.)

     8
      It could not be successfully argued that such authority can

be eked from the authority found in the third component of the

section giving local authorities power to designate certain streets

upon which preferential parking privileges are given to residents

                                 7.                           89-602
us to a stepped analysis based on the chronological evolution of

the section.


          1.   The General Authorization To Prohibit Parking.


          Section 22507 commences with a general grant for local

authorities to 


          "... prohibit or restrict the ... parking ... of

     vehicles .... on certain streets or highways, or portions

     thereof, during all or certain hours of the day." 


As mentioned, this language dates almost verbatim from a 1953

addition to the Vehicle Code of 1935, and it was carried forward to

section 22507 when the Vehicle Code was recodified in 1959 (Stats.

1959, ch. 3, p. 1700, § 2). 9 To ascertain the intended scope of

this grant we look to its wording (cf., Moyer v. Workmen's Comp.

Appeals Bd. (1973) 10 Cal. 3d 222, 230; People v. Knowles (1950) 35
Cal. 2d 175, 182; Rich v. State Board of Optometry (1965) 235
Cal. App. 2d 591, 604), and interpret it according to the usual,

ordinary and generally accepted meaning of the words used to frame

it. (Cf., People v. Craft (1986) 41 Cal. 3d 554, 560; People v.

Belleci (1979) 24 Cal. 3d 879, 884; Palos Verdes Faculty Assn. v.

Palos Verdes Peninsula Unified Sch. Dist. (1978) 21 Cal. 3d 650,

658; Great Lakes Properties Inc . v. City of El Segundo (1977) 19
Cal. 3d 152, 155-156.) Reference to the dictionary is helpful to

understand the common generally accepted meaning of a term. (Cf.,

People v. Spencer (1975) 52 Cal. App. 3d 563, 565; People v. Medina

(1972) 27 Cal. App. 3d 473, 479.) 



and their guests. That authority deals with "classes of persons,"

not "classes of vehicles" and it is inappropriate to extrapolate an

authority to restrict one from the authority to restrict the other.

(Cf., City of Lafayette v. County of Contra Costa, supra, 91

Cal.App.3d at 756 fn. 2.)

      9
       As we have seen, in 1953 section 459.8 was added to the

Vehicle Code of 1935 to provide as follows: "The provisions of

this division shall not prevent local authorities, by ordinance or

resolution, from prohibiting the parking or standing of vehicles on

certain streets or highways, or portions thereof, at all or certain

hours of the day." (Stats. 1953, ch. 709, p. 1978, § 2.) Section

22507 of the Vehicle Code of 1959 provided: "Local authorities may

by ordinance or resolution prohibit the parking or standing of

vehicles on certain streets or highways, or portions thereof,

during all or certain hours of the day. (Stats. 1959, ch. 3, p.

1700, § 2.) In 1963 the Legislature added the words "or restrict"

to the sentence (Stats. 1963, ch. 1070, p. 2530, § 1), and in 1987

the word "stopping" was added. (Stats. 1987, ch. 455, p. ___, §

4.)


                                8.                            89-602

          Looking to the wording of the general grant of authority

found in section 22507 for local authorities to regulate parking,

we see that as added in 1953 and as it appears today, the

Legislature used the adjective "certain" to describe both the

places where ("streets and highways") and the times during which

("hours of the day") a city might prohibit or otherwise restrict

parking but that it did not use the term when referring to the

"vehicles" whose parking could be restricted. According to its

usual, ordinary and generally accepted meaning, the term "certain"

means, inter alia, 


          "2a PARTICULAR: of a character ... unwise to specify

     -- used to distinguish a person or thing not otherwise

     distinguished or not distinguishable in more precise

     terms." (Webster's Third New Intn'l. Dict. (1971 ed.) at

     p. 367.)


This would indicate that by using the term to describe the places

where, and the times during which, a city might prohibit vehicular

parking, the Legislature did not intend to particularize those

places and times on a statewide basis, but intended instead to

leave those matters to the exercise of local discretion as varying

local needs demanded.    As such, the section would "authorize[]

local authorities to restrict parking, at hours and places to be

determined locally...." (Capolungo v. Bondi (1986) 179 Cal. App. 3d
346, 350.) 

          In contrast, however, the Legislature did not similarly

use the word to modify what "vehicles" could be affected by the

exercise of that discretion. From that we believe the Legislature

did not intend local authorities to have discretion regarding the

kinds of vehicles covered by the ordinance.      In other words we

believe that while the Legislature intended local authorities to

have discretion to designate the streets and highways on which

parking should be restricted, and the times of day during which

such restrictions would apply, they were not to have discretion to

designate particular types of vehicles for the purpose of applying

parking restrictions only to them. Any parking restrictions that

a local authority would choose to impose would have to apply to all

vehicles or none.10


     10
       It is interesting to note that the concept of having local

regulations affecting traffic apply to all vehicles or none finds

expression at least as early as 1919. Subdivision (d) of section

22 of the Vehicle Code as amended that year provided, inter alia:

"Local authorities shall have no power to enact, enforce or

maintain any ordinance, rule or regulation in any way in conflict

with, contrary to or inconsistent with the provisions of this act,

or of any section or other subdivision thereof, and no such

ordinance, rule or regulation of said local authorities shall have

any force or effect, excepting however, that (1) such powers as are

now or may hereafter be vested in local authorities to enact

                                9.                            89-602
          This perception of the purport of section 22507 finds

support when we compare the treatment accorded provisions of the

Vehicle Code where the word "certain" is present and where it is

not.   It is present in subdivision (c) of section 21101, which

authorizes local authorities to prohibit "the use of particular

highways by certain vehicles...."       (Emphasis added.)    In 55

Ops.Cal.Atty.Gen. 178 (1955) we noted that the phrase "certain

vehicles" was not defined (id. at 182), but said that it was broad

enough to permit a city or county to prohibit the use of particular

highways or streets by certain classes of vehicles, such as those

determined to be excessively noisy. (Id. at 183.) Our conclusion

was cited in City of Lafayette v. County of Contra Costa, supra, 91
Cal. App. 3d 749, in support of the proposition that subdivision (c)

would permit a city to prohibit certain classes of vehicles, "such

as trucks, or tractors, or oversize or `excessively noisy'

vehicles, or those lacking air-inflated tires," from using

particular highways. (Id. at 756 fn. 2.) In 67 Ops.Cal.Atty.Gen.

1, supra, we again considered the subdivision and concluded that

the phrase "certain vehicles" gave local agencies some limited

authority to restrict the roads on which certain cargoes, such as

hazardous material, might be transported in the jurisdiction. (Id.

at 5-7.)


          In contrast to its subdivision (c), the modifier

"certain" is absent from subdivision (a) of section 21101, which

permits local authorities to adopt an ordinance "[c]losing any

highway [which includes streets (§ 360)] to vehicular traffic when

in [its opinion it] is no longer needed for vehicular traffic." In

Rumford v. City of Berkeley, supra, 31 Cal. 3d 545 and City of

Lafayette v. County of Contra Costa, supra, 91 Cal. App. 3d 749, the

courts considered the issue of whether that grant of authority

permitted a city to partially close a public street to some traffic

but not to other.    Each case held that subdivision (a) did not

provide that discretion, and that a city would have to close the

street equally to all traffic or none. (31 Cal.3d at 554-558; 91
Cal. App. 3d at 756-757.)     We reached a similar conclusion in 68

Ops.Cal.Atty.Gen. 101, supra, finding that the subdivision did not

permit a city to adopt an ordinance authorizing "controlled access"

to the public streets in a residential neighborhood. (Id. at 103.)


          By analogy to the foregoing, we find that while section

22507's general authorization for local agencies to "prohibit or

restrict the ... parking ... of vehicles ... on certain streets or

highways ... during all or certain hours of the day" might accord



ordinances and regulations, applicable equally and generally to all

vehicles and other users of the highways, and providing for traffic

or crossing officers or semaphores, to bring about the orderly

passage of vehicles and other users of the public highways on

certain portions thereof, where the traffic is heavy and

continuous...." (Stats. 1919, ch. 147, § 13, p. 223.)

                                10.                           89-602

discretion to a city to designate certain streets or highways and

certain hours of the day for parking restrictions to be imposed, it

does not provide authority to prohibit or restrict the parking of

only certain types of vehicles. 


     2.   The Specific Authorization To Restrict The Parking

     of A Certain Class Of Vehicles.


           In 1984 the Legislature amended section 22507 to add in

the just-discussed general authorization of its first sentence, a

specific authority for local authorities to restrict the parking of

vehicles more than six feet in height within 100 feet of an

intersection. (Stats. 1984, ch. 181, p. 555, § 2.) As amended,

the section then permitted local authorities to prohibit or

restrict "the parking or standing of vehicles, including vehicles

which are six feet or more in height (including any load thereon)

within 100 feet of any intersection , on certain streets or

highways, or portions thereof, during all or certain hours of the

day." (§22507, as amended by Stats. 1984, ch. 181, § 2,      supra;

emphasis added.) 


How was this meant to augment the existing general grant of

authority already found in the section?


          "When determining the legislative purpose behind a

statutory amendment, [one] may properly consider committee reports

(Southland Mechanical Constructors Corp . v. Nixen (1981) 119
Cal. App. 3d 417, 427), partisan caucus analyses (id. at p. 428), and

the digest of the Legislative Counsel. (People v. Superior Court

(Douglass) 1979 24 Cal. 3d 428, 434)." (People v. Martinez (1987)

194 Cal. App. 3d 15, 22; see also, People v. Aston (1985) 39 Cal. 3d
481, 492-493; Hittle v. Santa Barbara County Employees Retirement

Assn. (1985) 39 Cal. 3d 374, 387; California Teachers Assn . v.

Governing   Board    (1983)   141 Cal. App. 3d 606,    613;   68

Ops.Cal.Atty.Gen. 23, 25-26, fn. 3; 66 Ops.Cal.Atty.Gen. 382, 386

(1983).) This is because it will be presumed that the Legislature

adopted the subject legislation with the intent and meaning

expressed in those documents. (People v. Martinez, supra, citing

People v. Superior Court (Douglass) , supra at 434, People v.

Swinney (1975) 46 Cal. App. 3d 332, 342, and Maben v. Superior Court

(1967) 255 Cal. App. 2d 708, 713.)


          From such type of documents in the legislative history of

the Bill (AB 286) that enacted the 1984 amendment to section 22507,

we learn that "[t]he vehicle height prohibition provisions [were]

intended to provide better visibility at intersections."       (See

e.g., Assembly Office Of Research, Concurrence in Senate Amendments

To AB 286; Senate Republican Caucus, Digest To AB 286, p. 2; Senate

Transportation Committee, Analysis Of AB 286, p. 2.) The amendment

was thus wrought with an overall purpose of promoting one aspect of

traffic safety. (Cf., Capolungo v. Bondi, supra, 179 Cal. App. 3d
346, 351, 352.)

                                11.                           89-602

          But why was the amendment necessary at all to achieve

that end, when section 22507 already gave local authorities the

authority "to prohibit or restrict the parking or standing of

vehicles on certain streets or highways, or portions thereof, at

all or certain hours of the day"? The Legislative Counsel's Digest

to the Bill (AB 286) which amended the section --again, a valuable

aid in determining the Legislature's reasons for the legislation-­
provides the answer. The Digest states:


          "Existing law authorizes local authorities to

     prohibit or restrict the parking or standing of vehicles

     on certain streets or highways during all or certain

     hours of the day. [¶]     This bill would specifically

     include vehicles which are 6 feet or more in height

     (including any load thereon) within 100 feet of any

     intersection as vehicles whose parking or standing may be

     prohibited or restricted by local authorities ."       (4

     Stats. 1984, Sum. Dig. [AB 286], pp. 58-59; emphasis

     added.)


We thus see that the amendment was enacted to specifically permit

local agencies to prohibit or restrict the parking of a particular

type of vehicle at a particular place - i.e., vehicles that are

more than six feet in height, within 100 feet of an intersection.

What we perceive that to mean is that without that specific

authorization, local authorities would have been without power to

single out such oversized vehicles in order to prohibit their

parking within 100 feet of an intersection, despite the broad

general language found in the introduction to section 22507. The

Legislature obviously considered the amendment necessary in order

to confer that authority on local agencies and permit them to

prohibit the parking of a specific type of vehicle because the

existing general authority to "prohibit or restrict the parking ...

of vehicles on certain streets" did not suffice to do so. Surely

if it already had, the Legislature's efforts to add the specific

authorization would have produced statutory surplusage, and that is

an interpretation of legislative efforts to be avoided. (Cf., City

and County of San Francisco v. Farrell (1982) 32 Cal. 3d 47, 55;

California Mfgrs. Assn. v. Public Utilities Com. (1979) 24 Cal. 3d
836, 844; Fields v. Eu (1976) 18 Cal. 3d 322, 328.) 


          We are thus reinforced in our conclusion that the general

grant of authority found in the introduction to section 22507 did

not enable local authorities to single out particular types of

vehicles in order to restrict their parking. 


          This perception of the purport of the 1984 amendment is

consistent with the dictate that the delegation to local agencies

to make rules and regulations to regulate traffic is to be strictly

construed and that any grant of such authority must be expressly

declared by the Legislature in explicit and unmistakable terms.

(Cf., Rumford v. City of Berkeley , supra, 31 Cal. 3d at 550, 553;

                                12.                           89-602

City of Lafayette v. County of Contra Costa, supra, 91 Cal.App.3d

at 756 & 756 fn. 3; People v. Moore (1964) 229 Cal. App. 2d 221, 228;

67 Ops.Cal.Atty.Gen. 1, 4, supra.) 


          The 1984 amendment to section 22507 also demonstrates

that when the Legislature has wanted to grant local authorities

power to enact an ordinance to prohibit the parking of a particular

type of vehicle for reasons of traffic safety, it knows how to do

so and has done so specifically. That it has not done so with

respect to other types of vehicles would indicate an intention that

local agencies were not to have authority to similarly prohibit or

otherwise restrict their parking. (Cf., Safer v. Superior Court

(1975) 15 Cal. 3d 230, 236, 238; Board of Trustees v. Judge (1975)

50 Cal. App. 3d 920, 927; see also, Wildlife Alive v. Chickering

(1976) 18 Cal. 3d 190, 196; DeWeese v. Unick (1980) 102 Cal. App. 3d
100, 106; Rich v. State Board of Optometry (1965) 235 Cal. App. 2d
591, 607, discussing the doctrine of "expressio unius est exclusio

alterius," i.e., the rule that the expression of one thing in a

statute necessarily excludes other things not mentioned.)


          In 1985 the Legislature again amended section 22507 to

add the phrase "but not limited to" after the word "including" in

the first sentence of the section.      With that amendment local

authorities were given their presently worded authority to

"prohibit or restrict the parking ... of vehicles, including, but

not limited to, vehicles which are six feet or more in height ...

within 100 feet of any intersection, on certain streets or

highways, or portions thereof, during all or certain hours of the

day." (§ 22507 as amended by Stats. 1985, ch. 912, § 2. p. 2906;

emphasis added.) With the amendment, it now became clear that the

inclusion of the specific grant of authority to local agencies to

prohibit or restrict the parking of vehicles over six feet in

height within 100 feet of an intersection did not limit them to

enacting just that specified restriction. (Compare Television

Transmission v. Public Util. Com. (1956) 47 Cal. 2d 82, 85; State

Compensation Ins. Fund v. Workers' Comp. Appeals Bd. (69 Cal. App. 3d
884, 890; 11 Ops.Cal.Atty.Gen. 11, 12 (1948), with       People v.

Western Airlines (1954) 42 Cal. 2d 621, 639; People v. Horner (1970)

9 Cal. App. 3d 23, 27; Paramount Gen. Hosp. Co. v. National Medical

Enterprises, Inc. (1974) 42 Cal. App. 3d 496, 501.)             Local

authorities could now prohibit the parking of any vehicle within

100 feet of an intersection, if required by the needs of traffic

safety. Still, as we now see, this did not enable them to classify

vehicles by type or size in order to single out particular ones for

the sole purpose of restricting their parking in residential

      11

areas.


      11
        It is suggested that the "but not limited to" language

wrought by the 1985 amendment not only modifies "vehicles which are

six feet or more in height" but also modifies "within 100 feet of

any intersection."    It is thus suggested that after the 1985

                                13.                           89-602
          Ordinarily, a grant of authority as is presently found in

the wording of section 22507 would not be one of limitation (cf.,

People v. Western Airlines, supra, 42 Cal.2d at 639; People v.

Horner, supra, 9 Cal.App.3d at 27; Paramount Gen. Hosp. Co. v.

National Medical Enterprises, Inc., supra, 42 Cal.App.3d at 501),

and from it one might ordinarily imply an ability on the part of

local agencies to impose other types of parking restrictions on

oversized vehicles than the one specifically mentioned in the

section, when required by the needs of traffic safety. Indeed,

from the broadest consequence of the use of the phrase "including,

but not limited to" one might even be able to ordinarily imply an

ability on the part of local authorities to impose parking

restrictions on those vehicles for reasons compelled by factors

other than traffic safety --such as general safety considerations,

or those of aesthetics. (Cf. fn. 2, ante.) But we do not deal

with an "ordinary" grant of legislative authority. 


          The grant of authority found in section 22507 deals with

a facet of traffic regulation, and so when interpreting it we must

be ever mindful of the dictate that the Legislature's delegation to

local agencies of the power to make rules and regulations to

regulate traffic is to be strictly construed (Rumford v. City of

Berkeley, supra, 31 Cal.3d at 550, 553; City of Lafayette v. County

of Contra Costa, supra, 91 Cal.App.3d at 756; People v. Moore,

supra, 229 Cal.App.2d at 228; 67 Ops.Cal.Atty.Gen. 1, 4, supra) and

that "such authority must be `expressly (not impliedly) declared by

the Legislature'." (City of Lafayette v. County of Contra Costa,

supra, quoting People v. Moore, supra (emphasis the court's);

accord, 67 Ops.Cal.Atty.Gen., supra.) " Expressly means `"in an



amendment, local authorities were      given authority not only    to

restrict the parking of any sized     vehicle within 100 feet of   an

intersection, but to prohibit any     sized vehicle being parked   at

places other than intersections,      if required by the needs     of

traffic safety. 


        We reject the suggestion.    It is more apparent from the

history of the added language than from the current sentence

structure, that the 1985 amendment was merely meant to clarify the

change that was made the year before. That as we have seen, was to

enable local agencies to provide better visibility at intersections

by prohibiting the parking of one particular size of vehicle within

the proximity of intersections. The 1985 amendment follows the

same structural pattern in the overall section and added an

authority to prohibit other categories of vehicles to the parking

ban within 100 feet of an intersection. Thus, following the rule

of strict construction for Vehicle Code provisions, we see this

added authority as being limited to restricting the parking of

additional categories of vehicles as would be reasonably calculated

to improve visibility at intersections, and not a carte blanche to

restrict their parking elsewhere. 

                                14.                           89-602

express manner; in direct or unmistakable terms; explicitly;

definitely; directly."' [Citations.]" (City of Lafayette v. County

of Contra Costa, supra at 756 fn. 3; emphasis the court's.)" 


          We have shown how the basic general authority for local

authorities to prohibit parking on certain streets and highways

that is found in section 22057, does not give them authority to

single out particular classes of vehicles for the imposition of

parking restrictions. We have also shown how the amendment to the

section in 1984 permitted local authorities to impose a parking

restriction or prohibition on one particular class of vehicle in a

particular situation involving parking near intersections, and how

that was augmented by the amendment to the section in 1985, to

permit them to impose the restriction on other types of vehicles in

the same situation. Nowhere in section 22057 has the Legislature

expressly, not impliedly, and in unmistakable language permitted

local authorities to designate a particular class of vehicle,

whether by type or size, solely to prohibit its parking in

residential areas. Accordingly, we conclude that the section does

not provide a basis for them to do so.


          B.   Section 22507.5.


          In section 22507.5 the Legislature has addressed        the

ability of local authorities to prohibit the parking of           one

particular type of vehicle in residential areas. Indeed, in       the

section the Legislature has permitted them to do so               for

considerations other than traffic safety. 


          Like section 22507, section 22507.5 confers authority on

local agencies to restrict vehicular parking on its streets. The

section deals with the situation of overnight parking in general,

but it also specifically permits local authorities to totally

prohibit the parking of certain commercial vehicles on residential

streets at any time. The section reads as follows: 


          "(a)    Notwithstanding    Section   22507,    local

     authorities may, by ordinance or resolution, prohibit or

     restrict the parking or standing of vehicles on certain

     streets or highways, or portions thereof, between the

     hours of 2 a.m. and 6 a.m., and may, by ordinance or

     resolution, prohibit or restrict the parking or standing,

     on any street, or portion thereof, in a residential

     district, of commercial vehicles having a manufacturer's

     gross vehicle weight rating of 10,000 pounds or more.

     The ordinance or resolution relating to parking between

     the hours of 2 a.m. and 6 a.m. may provide for a system

     of permits for the purpose of exempting from the

     prohibition or restriction of the ordinance or resolution

     handicapped persons and residents of high-density,

     multiple-family dwelling areas or similar areas lacking

     adequate offstreet parking facilities. The ordinance or

                                15.                           89-602

     resolution relating to the parking or standing of

     commercial vehicles in a residential district, however,

     shall not be effective with respect to any commercial

     vehicle making pickups or deliveries of goods, wares, and

     merchandise from or to any building or structure located

     on the restricted streets or highways or for the purpose

     of delivering materials to be used in the actual and bona

     fide repair, alteration, remodeling, or construction of

     any building or structure upon the restricted streets or

     highways for which a building permit has previously been

     obtained. [¶] (b) For the purpose of implementing this

     section, each local authority may, by ordinance, define

     the term `residential district' in accordance with its

     zoning ordinance. The ordinance shall not be effective

     unless the legislative body of the local authority holds

     a public hearing on the proposed ordinance prior to its

     adoption, with notice of the public hearing given in

     accordance with Section 65090 of the Government Code."

     (Emphases added.)


          Examining the section, we see that it begins with the

phrase "Notwithstanding the provisions of Section 22507."      That

indicates that section 22507.5 specifically controls over the

provisions of Section 22507. (Cf. In re Marriage of Dover (1971)

15 Cal. App. 3d 675, 678 fn. 3; State of California v. Superior Court

(1967) 252 Cal. App. 2d 637, 639-640; State of California v. Superior

Court (1965) 238 Cal. App. 2d 691, 693-695.) This may seem somewhat

puzzling because the relationship between the two sections is not

immediately apparent.      But their interrelationship and the

established precedence of section 22507.5 is explained in their

history.


          In 1969, section 22507 was amended to add the

requirement, now found in its third sentence, that signs or

markings giving adequate notice of a parking restriction first be

placed in order for the prohibition to apply. (Stats. 1969, ch.

541, p. 1168. § 1.) Section 22507.5 was adopted at the same time

to provide that "[n]otwithstanding [that provision], local

authorities may by ordinance ... prohibit or restrict the parking

or standing of vehicles on certain streets or highways ... between

the hours of 2 a.m. and 6 a.m." (Stats. 1969, ch. 541, p. 1168, §

2.) The Legislative Counsel's Digest to the Bill that enacted the

section tells that the "notwithstanding language" was used to

permit local authorities to restrict overnight parking "without

placing such signs or markings." (1969 (Reg.Sess.) Sum.Dig. [AB

699], p. 78.) Similarly, the Legislative Counsel's Digest to the

Bill that amended section 22507.5 in 1975 to provide specific

authorization for local authorities to exclude commercial vehicles

from parking in residential neighborhoods tells that that was done

to "permit[] local authorities to prohibit the parking ... of such

vehicles in a residential district without placing such signs or

markings...." (4 Stats. 1975, Sum.Dig. [AB 2272], p. 330; emphasis

                                16.                           89-602

added.)   Section 22507.5 thus understood, serves as a means by

which the Legislature has authorized local agencies to restrict

parking and to restrict the parking of certain vehicles without

having to post the signs or notices of the restrictions that would

otherwise be required by section 22507.


          Looking now to the substance of the section we see that

it contains two basic authorizations for local authorities to

restrict parking.    The first is general and permits them to

prohibit or restrict overnight "parking ... of vehicles on certain

streets or highways...." The second is more specific and pointed

for it authorizes a total ban on the parking of some commercial

vehicles in residential areas.


          The wording of the first authorization follows that of

section 22507.   In both sections, the Legislature has used the

adjective "certain" to modify the words "streets or highways" but

it has not used it to modify the word "vehicles."           In our

discussion of section 22507, we showed how that construction was

indicative of an intent on the part of the Legislature to accord

local authorities authority to designate particular streets for a

parking restriction to apply, but not the authority to designate

particular types of vehicles to apply it to. The same result would

follow with the similarly worded authorization of section 22507.5.

While the section might authorize a city to prohibit all vehicles

from parking overnight on "certain streets or highways" in

residential areas, it would not provide them authority to apply

that restriction only to particularly designated types of vehicles.

As with section 22507, any overnight parking restriction imposed

for the streets of residential areas would have to equally apply to

all vehicles that might park there, or to none.


          The second authorization of section 22507.5 permits local

authorities to totally prohibit the parking of commercial vehicles

having a manufacturer's gross vehicle weight rating of 10,000

pounds or more in residential districts.           But other than

authorizing a blanket prohibition on the parking of such commercial

vehicles in residential districts, the section is silent as to what

other types of vehicles may be similarly excluded. Constrained as

we are to construe the authorization strictly and not imply things

not expressly stated by the Legislature (Rumford v. City of

Berkeley, supra, 31 Cal.3d at 550, 553; City of Lafayette v. County

of Contra Costa, supra, 91 Cal.App.3d at 756; People v. Moore,

supra, 229 Cal.App.2d at 228; 67 Ops.Cal.Atty.Gen. 1, 4, supra), we

conclude that that silence is indicative of the Legislature's

intention that local agencies not have authority to prohibit or

otherwise restrict the parking of other types of vehicles on

residential streets.   Moreover, even without the rule dictating

strict construction of Vehicle Code provisions, we would reach the

same result. As the 1984 amendment to section 22507 showed with

respect to the parking of oversized vehicles near intersections,

section 22507.5 demonstrates that when the Legislature has wanted

                                17.                           89-602

to grant local authorities the power to enact an ordinance

prohibiting the parking of a particular type of vehicle in

residential areas, it has specifically done so. That it has not

with respect to other types of vehicles would indicate that local

agencies were not to have authority to similarly prohibit their

parking. (Cf. Wildlife Alive v. Chickering, supra, 18 Cal.3d at

196; Safer v. Superior Court, supra, 15 Cal.3d at 236, 238; DeWeese

v. Unick, supra, 102 Cal.App.3d at 106; Board of Trustees v. Judge,

supra, 50 Cal.App.3d at 927;     Rich v. State Board of Optometry,

supra, 235 Cal.App.2d at 607.)


          As our Supreme Court said in Rumford:


          "Most   traffic    laws   are    to   some    extent

     discriminatory. In large measure they determine which

     traffic may use streets under what circumstances.

     Nonetheless, localities have no carte blanche and, absent

     express authority, may not determine which traffic shall

     and which shall not use streets." ( Rumford v. City of

     Berkeley, supra, 31 Cal. 3d 545, 554.)


Under section 22507.5, a municipality could exclude commercial

vehicles from parking in residential neighborhoods; indeed, it

could do so purely for reasons of aesthetics. (See e.g., People v.

Tolman (1980) 110 Cal. App. Supp. 3d 6, 10.) But "unless sanctioned

by some provision of state law" (Bentley v. Chapman, supra, 113

Cal.App.2d at 3), a city council would be without authority to

similarly prohibit other classes of vehicles from parking on those

streets as well.    We have shown how neither section 22507 nor

section 22507.5 provides express authority for a city to designate

other classes of vehicles for the purpose of restricting their

parking in such areas, whether on public health grounds, on public

safety grounds, or on any other ground, and how no such authority

may be implied. 


          We therefore conclude that other than prohibiting or

otherwise restricting the parking of commercial vehicles having a

manufacturer's gross vehicle weight rating of 10,000 pounds or

more, a California city has no authority to prohibit the parking of

particular categories of vehicles on its residential streets.


                            * * * * *





                                18.                           89-602